 


110 HR 446 IH: Christopher and Dana Reeve Quality of Life for Persons with Paralysis Act
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 446 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mr. Bilirakis introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To enhance and further research into paralysis and to improve rehabilitation and the quality of life for persons living with paralysis and other physical disabilities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Christopher and Dana Reeve Quality of Life for Persons with Paralysis Act. 
2.Table of contents 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Title I—Paralysis research 
Sec. 101. Expansion and coordination of activities of the National Institutes of Health with respect to research on paralysis. 
Title II—Paralysis rehabilitation research and care 
Sec. 201. Expansion and coordination of activities of the National Institutes of Health with respect to research with implications for enhancing daily function for persons with paralysis. 
Title III—Improving quality of life for persons with paralysis and other physical disabilities 
Sec. 301. Programs to improve quality of life for persons with paralysis and other physical disabilities. 
Title IV—Activities of the Department of Veterans Affairs 
Sec. 401. Expansion and coordination of activities of the Veterans Health Administration. 
Sec. 402. Definitions. 
IParalysis research 
101.Expansion and coordination of activities of the National Institutes of Health with respect to research on paralysis 
(a)In general 
(1)Enhanced coordination of activitiesThe Director of the National Institutes of Health (in this section referred to as the Director) may expand and coordinate the activities of such Institutes with respect to research on paralysis. In order to further expand upon the activities of this section, the Director may consider the methods outlined in the report under section 2(b) of Public Law 108–427 with respect to spinal cord injury and paralysis research (relating to the Roadmap for Medical Research of the National Institutes of Health). 
(2)Administration of program; collaboration among agenciesThe Director shall carry out this section acting through the Director of the National Institute of Neurological Disorders and Stroke (in this section referred to as the Institute) and in collaboration with any other agencies that the Director determines appropriate. 
(b)Coordination 
(1)In generalThe Director may develop mechanisms to coordinate the paralysis research and rehabilitation activities of the agencies of the National Institutes of Health in order to further advance such activities and avoid duplication of activities. 
(2)ReportNot later than December 1, 2007, the Director shall prepare a report to Congress that provides a description of the paralysis activities of the Institute and strategies for future activities. 
(c)Christopher reeve paralysis research consortia 
(1)In generalThe Director may under subsection (a)(1) make awards of grants to public or nonprofit private entities to pay all or part of the cost of planning, establishing, improving, and providing basic operating support for consortia in paralysis research. The Director shall designate each consortium funded under grants as a Christopher Reeve Paralysis Research Consortium. 
(2)ResearchEach consortium under paragraph (1)— 
(A)may conduct basic and clinical paralysis research; 
(B)may focus on advancing treatments and developing therapies in paralysis research; 
(C)may focus on one or more forms of paralysis that result from central nervous system trauma or stroke; 
(D)may facilitate and enhance the dissemination of clinical and scientific findings; and 
(E)may replicate the findings of consortia members for scientific and translational purposes. 
(3)Coordination of consortia; reportsThe Director may, as appropriate, provide for the coordination of information among consortia under paragraph (1) and ensure regular communication between members of the consortia, and may require the periodic preparation of reports on the activities of the consortia and the submission of the reports to the Director. 
(4)Organization of consortiaEach consortium under paragraph (1) may use the facilities of a single lead institution, or be formed from several cooperating institutions, meeting such requirements as may be prescribed by the Director. 
(d)Public inputThe Director may under subsection (a)(1) provide for a mechanism to educate and disseminate information on the existing and planned programs and research activities of the National Institutes of Health with respect to paralysis and through which the Director can receive comments from the public regarding such programs and activities. 
(e)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated in the aggregate $25,000,000 for the fiscal years 2008 through 2011. Amounts appropriated under this subsection are in addition to any other amounts appropriated for such purpose. 
IIParalysis rehabilitation research and care 
201.Expansion and coordination of activities of the National Institutes of Health with respect to research with implications for enhancing daily function for persons with paralysis 
(a)In general 
(1)Expansion of activitiesThe Director of the National Institutes of Health (in this section referred to as the Director) may expand and coordinate the activities of such Institutes with respect to research with implications for enhancing daily function for people with paralysis. 
(2)Administration of program; collaboration among agenciesThe Director shall carry out this section acting through the Director of the National Institute on Child Health and Human Development and the National Center for Medical Rehabilitation Research and in collaboration with the National Institute on Neurological Disorders and Stroke, the Centers for Disease Control and Prevention, and any other agencies that the Director determines appropriate. 
(b)Paralysis clinical trials networks 
(1)In generalThe Director may make awards of grants to public or nonprofit private entities to pay all or part of the costs of planning, establishing, improving, and providing basic operating support to multicenter networks of clinical sites that will collaborate to design clinical rehabilitation intervention protocols and measures of outcomes on one or more forms of paralysis that result from central nervous system trauma, disorders, or stroke, or any combination of such conditions. 
(2)ResearchEach multicenter clinical trial network may— 
(A)focus on areas of key scientific concern, including— 
(i)improving functional mobility; 
(ii)promoting behavioral adaptation to functional losses, especially to prevent secondary complications; 
(iii)assessing the efficacy and outcomes of medical rehabilitation therapies and practices and assisting technologies; 
(iv)developing improved assistive technology to improve function and independence; and 
(v)understanding whole body system responses to physical impairments, disabilities, and societal and functional limitations; and 
(B)replicate the findings of network members for scientific and translation purposes. 
(3)Coordination of clinical trials networks; reportsThe Director may, as appropriate, provide for the coordination of information among networks and ensure regular communication between members of the networks, and may require the periodic preparation of reports on the activities of the networks and submission of reports to the Director. 
(c)ReportNot later than December 1, 2007, the Director shall submit to the Congress a report that provides a description of research activities with implications for enhancing daily function for persons with paralysis. 
(d)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated in the aggregate $25,000,000 for the fiscal years 2008 through 2011. Amounts appropriated under this subsection are in addition to any other amounts appropriated for such purpose. 
IIIImproving quality of life for persons with paralysis and other physical disabilities 
301.Programs to improve quality of life for persons with paralysis and other physical disabilities 
(a)In generalThe Secretary of Health and Human Services (in this title referred to as the Secretary), acting through the Director of the Centers for Disease Control and Prevention, may study the unique health challenges associated with paralysis and other physical disabilities and carry out projects and interventions to improve the quality of life and long-term health status of persons with paralysis and other physical disabilities. The Secretary may carry out such projects directly and through awards of grants or contracts. 
(b)Certain activitiesActivities under subsection (a) include— 
(1)the development of a national paralysis and physical disability quality of life action plan, to promote health and wellness in order to enhance full participation, independent living, self-sufficiency and equality of opportunity in partnership with voluntary health agencies focused on paralysis and other physical disabilities, to be carried out in coordination with the State-based Comprehensive Paralysis and Other Physical Disability Quality of Life Program of the Centers for Disease Control and Prevention; 
(2)support for programs to disseminate information involving care and rehabilitation options and quality of life grant programs supportive of community based programs and support systems for persons with paralysis and other physical disabilities; 
(3)in collaboration with other centers and national voluntary health agencies, establish a hospital-based paralysis registry and conduct relevant population-based research; and 
(4)the development of comprehensive, unique and innovative programs, services, and demonstrations within existing State-based disability and health programs of the Centers for Disease Control and Prevention which are designed to support and advance quality of life programs for persons living with paralysis and other physical disabilities focusing on— 
(A)caregiver education; 
(B)physical activity; 
(C)education and awareness programs for health care providers; 
(D)prevention of secondary complications; 
(E)home and community-based interventions; 
(F)coordinating services and removing barriers that prevent full participation and integration into the community; and 
(G)recognizing the unique needs of underserved populations. 
(c)GrantsThe Secretary may award grants in accordance with the following: 
(1)To State and local health and disability agencies for the purpose of— 
(A)establishing paralysis registries for the support of relevant population-based research; 
(B)developing comprehensive paralysis and other physical disability action plans and activities focused on the items listed in subsection (b)(4); 
(C)assisting State-based programs in establishing and implementing partnerships and collaborations that maximize the input and support of people with paralysis and other physical disabilities and their constituent organizations; 
(D)coordinating paralysis and physical disability activities with existing state-based disability and health programs; 
(E)providing education and training opportunities and programs for health professionals and allied caregivers; and 
(F)developing, testing, evaluating, and replicating effective intervention programs to maintain or improve health and quality of life. 
(2)To nonprofit private health and disability organizations for the purpose of— 
(A)disseminating information to the public; 
(B)improving access to services for persons living with paralysis and other physical disabilities and their caregivers; 
(C)testing model intervention programs to improve health and quality of life; and 
(D)coordinating existing services with state-based disability and health programs. 
(d)Coordination of activitiesThe Secretary shall assure that activities under this section are coordinated as appropriate with other agencies of the Public Health Service. 
(e)Report to CongressNot later than December 1, 2007, the Secretary shall submit to the Congress a report describing the results of the evaluation under subsection (a), and as applicable, the strategies developed under such subsection. 
(f)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated in the aggregate $25,000,000 for the fiscal years 2008 through 2011. 
IVActivities of the Department of Veterans Affairs 
401.Expansion and coordination of activities of the Veterans Health Administration 
(a)In general 
(1)Enhanced coordination of activitiesThe Secretary of Veterans Affairs may expand and coordinate activities of the Veterans Health Administration of the Department of Veterans Affairs with respect to research on paralysis. 
(2)Administration of programThe Secretary shall carry out this section through the Chief Research and Development Officer of the Administration and in collaboration with the National Institutes of Health and other agencies the Secretary determines appropriate. 
(b)Establishment of paralysis research, education, and clinical care 
(1)In generalThe Secretary may establish within the Department of Veterans Affairs centers to be known as Paralysis Research, Education and Clinical Care Centers. Such centers shall be established through the award of grants to Administration medical centers that are affiliated with medical schools or other organizations the Secretary considers appropriate. Such grants may be used to pay all or part of the costs of planning, establishing, improving, and providing basic operating support for such centers. 
(2)ResearchEach center under paragraph (1)— 
(A)may focus on basic biomedical research on the types of paralysis that result from neurologic dysfunction, neurodegeneration, or trauma; 
(B)may focus on clinical science research on the types of paralysis that result from neurologic dysfunction, neurodegeneration, or trauma; 
(C)may focus on rehabilitation research on the types of paralysis that result from neurologic dysfunction, neurodegeneration, or trauma; 
(D)may focus on health services research on the types of paralysis that result from neurologic dysfunction, neurodegeneration, or trauma to improve health outcomes, increase the cost-effectiveness of service, and implement best practices in the treatment of such types of paralysis; and 
(E)may facilitate and enhance the dissemination of scientific findings and evidence-based practices. 
(3)Coordination of centers into consortiaThe Secretary may, as appropriate, provide for the linkage and coordination of information among centers under paragraph (1) in order to create national consortia of centers and to ensure regular communications between members of the centers. Each consortium—- 
(A)may expand the capacity of its Administration medical centers to conduct basic, clinical, rehabilitation, and health-sciences research with respect to paralysis by increasing the available research resources; 
(B)may identify gaps in research, clinical service, or implementation strategies; 
(C)may operate as a multidisciplinary research and clinical care team to determine best practices, to develop standards of care, and to establish guidelines for implementation throughout the Department of Veterans Affairs; and 
(D)may use the facilities of a single lead institution, or facilities formed from several cooperating institutions, that meet such requirements as prescribed by the Secretary and— 
(i)may provide core funding that will enhance ongoing research by bringing together paralysis health care and research communities in a manner that will enrich the effectiveness of clinical care, present research and future directions; and 
(ii)may include administrative, research, clinical, educational and implementation cores, other cores may be proposed. 
(4)Coordination of information; reportsThe Secretary may, as appropriate, provide for the coordination of information among centers and consortia under this section and ensure regular communication with respect to the activities of the centers and consortia, and may require the periodic preparation of reports on the activities of the centers and consortia, and require the submission of such reports. 
(c)Establishment of quality enhancement research initiatives for paralysis 
(1)In generalThe Secretary may make grants to Administration medical centers for the purpose of carrying out projects to translate clinical findings and recommendations with respect to paralysis into evidence-based best practices for use by the Administration. Such projects shall be designated by the Secretary as Quality Enhancement Research Initiative projects (referred to in this subsection as QUERI projects). 
(2)RequirementA grant may be made under paragraph (1) to an Administration medical center only if the center is affiliated with a school of medicine or with another entity determined by the Secretary to be appropriate. 
(3)Certain uses of grantThe activities for which a grant under paragraph (1) may be expended by a QUERI project include the following: 
(A)To pay all or part of the costs of planning, establishing, improving and providing basic operating support for the project. 
(B)To work toward implementing best practices identified under paragraph (1) throughout the Administration through efforts to facilitate comprehensive organizational change, and to evaluate and refine such implementation efforts through the collection, analysis, and reporting of data on critical patient outcomes and system performance. 
(C)To identify high-risk or high-volume primary or secondary consequences of paralysis that results from neurologic dysfunction, neurodegeneration, or trauma. 
(D)To systematically examine quality of care for persons with paralysis from neurologic dysfunction, neurodegeneration, or trauma. 
(E)To define existing practice patterns and outcomes for persons with paralysis throughout the Administration and current variation from best practices both within and outside of the Department of Veterans Affairs. 
(F)To enhance ongoing research by bringing together paralysis clinical care and health service research communities to identify the health care needs of the paralysis community, examine standard practices, determine best practices and to implement best practices for persons with paralysis and their families. 
(G)To formulate health service research protocols aimed at determining paralysis-care related best practices, closing the gap between current practices in paralysis care in the Department of Veterans Affairs, assessing the best practices within and outside of the Department of Veterans Affairs, and developing strategies for the implementation of best practices. 
(H)To implement information, tools, products and other interventions determined to be in the best interest of persons with paralysis (including performance criteria for clinicians and psychosocial interventions for veterans and their families). 
(I)To disseminate findings in scientific peer-reviewed journals and other venues deemed appropriate, such as veteran service organization publications. 
(4)Organization of projectEach QUERI project may use the facilities of a single lead Administration medical center, or be formed from cooperating such centers that meet such requirements as may be prescribed by the Secretary.  
(5)Maintenance of effortA grant may be made under paragraph (1) only if, with respect to activities for which the award is authorized to be expended, the applicant for the award agrees to maintain expenditures of non-Federal amounts for such activities at a level that is not less than the level of such expenditures maintained by the applicant for the fiscal year preceding the first fiscal year for which the applicant receives such an award. 
(d)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated in the aggregate $25,000,000 for fiscal years 2008 through 2011. Amounts appropriated under this section are in addition to any other amounts appropriated for such purpose. 
402.DefinitionsFor purposes of this title: 
(1)The term Administration means the Veterans Health Administration of the Department of Veterans Affairs. 
(2)The term Secretary means the Secretary of Veterans Affairs. 
 
